DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 17, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an oil temperature control assembly fluidically connectable to an oil circulation system of an operating group of a vehicle, and to a cooling system of said operating group or of said vehicle, wherein the oil temperature control assembly identifies a vertical axis and two longitudinal axes lying mutually orthogonal to each other on a same main imaginary plane orthogonal to said vertical axis, wherein said assembly comprises: a) a heat exchanger comprising a plurality of plate-like exchanger elements superposed along the vertical axis to define mutually alternated ducts through which oil and cooling liquid flow; b) an oil control and support device comprising: a base element substantially plate-shaped presenting a first surface in contact and engageable by the heat exchanger and a second surface opposite the first surface, wherein on said second surface are made an inlet mouth of the oil towards the heat exchanger, and an outlet mouth of the oil towards the operating group, wherein in said base element, inlet and outlet ducts extend from said inlet and outlet mouths to and from the heat exchanger and vice versa; a control assembly positioned on the base element and fluidically connected to the base element, the control assembly being in fluidic communication with  the heat exchanger solely through the base element, the control assembly comprising: i) a housing body projecting in height starting from the first surface along the vertical axis beside the heat exchanger and external to the heat exchanger in which said housing body has a housing cavity fluidically connected to said inlet mouth and to said outlet mouth and to an exchanger duct; ii) a valve member housed in said housing cavity comprising an obturator element and a heat-sensitive or pressure-sensitive control element, which moves the obturator element according to operating conditions of the oil flowing inside said cavity wherein depending on a position of the obturator element, flow of oil in input to the outlet mouth and/or towards the exchanger duct is controlled. The closest prior art reference, Le Goff et al, lacks the control assembly being in fluidic communication solely through the base element. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747